Citation Nr: 1340922	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant reports having service as a Guerilla from May 1942 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decisional letter from the Department of Veterans Affairs (VA).  This matter was remanded in March 2013 for further development.  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the American Recovery  and Reinvestment Act, a new one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of any service.  Id.  However, nothing in this section shall prohibit a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.  Id.  

Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who--(1) served-
(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532   (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Id.  

The appellant asserts that he served with I Company 121st Infantry USAFIP-NL from May 10, 1942 to August 31, 1945.  In support of his claim the appellant submitted an April 2009 certification from the General Headquarters of the Armed Forces of the Philippines, Office of the Adjutant General, which noted the unit reported above with the following notation: "(Guerilla Roster 1948)".  Date of recognition was January 1945 and the revised date of recognition was May 1942. 

In September 2009, the RO sent a request to the NPRC to furnish complete AGUZ Form 632 and all extracts of Form 23 executed prior to and subsequent to June 1946.  It was noted that the appellant's name was listed on the Reconstructed Recognized Guerilla Roster maintained by VARO Manila.  In an October 2009 response, the NPRC indicated that it was unable to identify a record of service for the appellant and advised the RO to furnish AGO PA Form 23 from TAG-PA.  

In May 2010, the RO informed the appellant that it was in the process of verifying his service and securing his military records.  He was advised to submit a certified copy of his Affidavit for Philippine Army Personnel (Form 23 Processing Affidavit) or provide a statement authorizing VA to obtain the document on his behalf.  In June 2010, the appellant provided the requested authorization. 

Subsequently, the appellant submitted an August 1993 Certification noting that he was listed on the approved revised reconstructed Guerilla roster of I Company 121st Infantry USAFIP-NL with January 1945 as the date of recognition and May 1942 as the revised date of recognition.  

This information was forwarded to the NPRC in June 2010 and it was noted that Form 23 was unavailable.  The NPRC responded in October 2010 with the following: "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."

However, the Board remanded the claim in March 2013 since no action was taken to obtain Form 23 after the appellant's response in which he authorized VA to obtain it.  In addition, he submitted additional evidence by way of the approval of his old age pension claim in November 1993 and a letter advising him of potential payments from the government as result of his status as a World War II "veteran."  Pursuant to Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the appellant's request for VA assistance and the submission of additional evidence, the case was remanded for additional development.

In an April 2013 letter, the RO asked the appellant to submit an authorization or release for a copy of any AGO PA Form 23.  To date, no response was received.

In June 2013 and August 2013, the RO then asked the NPRC for verification of service based on the enclosed AGNR 2, letter from the Philippine Veterans Affairs Officer (PVAO), PVAO 2.2 and the appellant's authorization.  The RO additionally asked for complete AGUZ Form 632 and all extracts of Form 23 executed prior to and subsequent to June 30, 1946.  In August 22, 2013, the NPRC noted no change in its prior negative certification and noted that documents have no bearing on their determination.  In an August 29, 2013 response, the NPRC referenced the 
August 22, 2013 finding.

The Board finds that a remand is required since no action has been taken to obtain Form 23 following the authorization provided by the Veteran in June 2010.  Although the Board regrets further delay, the case must be returned to the RO for additional development. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Attempt to obtain a copy of any AGO PA Form 23, Affidavit for Philippine Army Personnel, pertaining to the appellant from the office of the Adjutant General of the Philippine Army by utilizing the authorization provided by the appellant in June 2010.  Efforts should include, but need not necessarily be limited to, an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).

2.  If the records sought are not obtained, notify the appellant of the identity of the records that were not obtained; explain the efforts taken to obtain them; describe the further action to be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain; and inform the appellant that he is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).

3.  If an AGO PA Form 23, or any other new evidence pertaining to the appellant's claimed service, is received, ask the NPRC for verification of the appellant's service in light of the additional evidence.  See Capellan, 539 F.3d 1373.  Associate the response with the claims file.

4.  After conducting any additional development deemed necessary, the claim on appeal should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case to the appellant and afford him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


